DETAILED ACTION
In response to remarks filed 10 October 2022
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 October 2022 has been entered.
Status of Claims
Claims 1, 5, 6, 9-11, 13 and 22-25 are pending;
Claims 1, 5, 6, 9-11 and 13 were previously presented;
Claims 2-4, 7, 8, 12 and 14-21 are cancelled;
Claims 22-25 are new;
Claims 1, 5, 6, 9-11, 13 and 22-25 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 10 October 2022 have been fully considered but they are moot since a new reference is being incorporated as a secondary reference. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 6, 9-11, 13 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the claim recites “can engage” which denotes something optional thereby making the claim unclear. The dependent claims are also rejected for depending on a rejected independent claim. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 9-11, 13 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robl (U.S. Patent Application Publication No. 2013/0318841) in view of Jonsson et al (U.S. Patent Application Publication No. 2015/0240456).
As to Claim 1, Robl discloses a quick coupler for coupling the pin of an attachment to earth working machinery, the coupler comprising:
A wedge locking element (#66) slidingly retained in the quick coupler and configured to move in a linear direction (#72) for coupling the pin (#36) of an attachment to said earth working machinery, the wedge locking element including a sloping wedge surface (Wedge shaped portion of #66 proximate #36), wherein projecting from the wedge surface is a pin engagement surface (#74) wherein the attachment pin (#36) can engage with said pin engagement surface but not apply any substantial loading to the wedge locking element in the event of failure of the driving force maintaining the wedge locking element in a position whereby the pin is wedge coupled by the wedge surface to the coupler (Paragraph 0021), and
A clamp device (#92) operable to retain the pin (#36) with the pin engagement surface in the event of said failure of the driving force, wherein the clamp device is mounted to the wedge locking element for movement therewith. 
However, Robl is silent about wherein projecting from the wedge surface is a pin engagement surface located at and forming a distal leading part of the wedge locking element, wherein the pin engagement surface is substantially planar and lies in a plane that is substantially in line with the linear direction in which the wedge locking element and pin engagement surface are, in use, moved by a driving force, the pin engagement surface remaining in substantial alignment with said linear direction during movement of the wedge locking element. Jonsson discloses a wedge surface (Annotated figure A, “wedge surface”) with a pin engagement surface (Annotated figure A, “pin engagement surface”) projecting thereof located at and forming a distal leading part of the wedge locking element (50), wherein the pin engagement surface is substantially planar and lies in a plane that is substantially in line with the linear direction (Compare Figures 4 and 5) in which the wedge locking element and pin engagement surface are, in use, moved by a driving force (Compare Figures 4 and 5), the pin engagement surface remaining in substantial alignment with said linear direction during movement of the wedge locking element (Compare Figures 4 and 5). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a pin engagement surface projecting from the wedge surface located at and forming a distal leading part of the wedge locking element, wherein the pin engagement surface is substantially planar and lies in a plane that is substantially in line with the linear direction in which the wedge locking element and pin engagement surface are, in use, moved by a driving force, the pin engagement surface remaining in substantial alignment with said linear direction during movement of the wedge locking element since a change in the shape of a prior art device is a design consideration within the skill of the art. The pin engagement surface would provide better engagement with the pin. 

    PNG
    media_image1.png
    578
    1058
    media_image1.png
    Greyscale

Figure A. Pin engagement surface (Jonsson)
As to Claim 5, Robl as modified teaches the invention of Claim 4 (Refer to Claim 4 discussion). Robl as modified also teaches wherein the wedge locking element is adapted to couple to an hydraulic linear actuator (#71).
As to Claim 6, Robl as modified teaches the invention of Claim 5 (Refer to Claim 5 discussion). Robl as modified also teaches wherein the wedge locking element forms part of an hydraulic actuator (#71).
As to Claim 9, Robl as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). Robl as modified also teaches wherein the clamp device (#92) includes an arm mounted to be pivotable about a pivot axis, the arm incorporating a pin engagement portion distal from the pivot axis.
As to Claim 10, Robl as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Robl as modified also teaches wherein the arm is biased by biasing means (Paragraph 0021).
As to Claim 11, Robl as modified teaches the invention of Claim 10 (Refer to Claim 10 discussion). Robl as modified also teaches wherein the biasing means is a spring (Paragraph 0021).
As to Claim 13, Robl as modified teaches the invention of Claim 10 (Refer to Claim 10 discussion). Robl as modified also teaches wherein the driving force is hydraulic (#71).
As to Claim 22, Robl as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Robl as modified also teaches wherein the arm of the clamp device (#92) is configured in the shape of an arc.
As to Claim 23, Robl as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Robl as modified also teaches wherein the clamp device (#92) is configured to, in the event of said failure of the driving force, prevent the pin from passing beyond the distal leading part of the wedge locking element.
As to Claim 24, Robl as modified teaches the invention of Claim 23 (Refer to Claim 23 discussion). Robl as modified also teaches wherein the driving force of said wedge locking element (#66) is configured to be substantially greater than a clamp force of the biasing means of the arm of said clamp device (#92).
As to Claim 25, Robl as modified teaches the invention of Claim 24 (Refer to Claim 24 discussion). Robl as modified also teaches wherein the driving force of said wedge locking element (#66) is configured to be substantially greater than the clamp force of the biasing means of the arm of said clamp device (#92) such that movement of the wedge locking element along the linear direction by said driving force results in the arm of said clamp device moving against said biasing force of the biasing means thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678